 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JOSEPH MICHAEL DONNETTE-                         CASE NO. C17-5600 BHS
 8   SHERMAN,
                                                      ORDER ADOPTING REPORT
 9                           Plaintiff,               AND RECOMMENDATION
            v.
10
     STATE OF WASHINGTON, et al.,
11
                             Defendants.
12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)
14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 34, and
15   Plaintiff Joseph Michael Donnette-Sherman’s (“Plaintiff”) objections to the R&R, Dkt.
16   38.
17          On November 6, 2018, Judge Christel issued the R&R recommending that the
18   Court grant Defendant State of Washington’s (“State”) motion to dismiss because it is not
19   subject to suit under 42 U.S.C. § 1983. Dkt. 34. On November 16, 2018, Plaintiff filed
20   objections. Dkt. 38.
21          The district judge must determine de novo any part of the magistrate judge’s
22   disposition that has been properly objected to. The district judge may accept, reject, or


     ORDER - 1
 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Plaintiff’s objection is based on his concern that the State has a duty

 4   to provide documentation of state court criminal matters. Dkt. 38. Plaintiff fails to

 5   establish that the State must be maintained as a party to the matter even if it has a duty to

 6   provide some discovery relevant to his claims. Therefore, the Court having considered

 7   the R&R, Plaintiff’s objections, and the remaining record, does hereby find and order as

 8   follows:

 9          (1)    The R&R is ADOPTED;

10          (2)    The State’s motion to dismiss is GRANTED; and

11          (3)    The Clerk shall terminate the State as a party.

12          Dated this 24th day of January, 2019.

13

14

15
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
